Title: To George Washington from James Keith, 25 February 1789
From: Keith, James
To: Washington, George



Sir
Alexandria February 25th 1789

I have inclosed a Sketch of a notification for Mr West acquainting him with the Reason of his being called upon, and the forwardness in which the Business now is. Shoud the weather prove favorable next week, I intend up the Country so that it woud not be in my power to attend, in the course of the week, upon the Business, but at any other time I shall be ready. Mr Montgomerie has wrote Mr Willson, that he does not recollect his making any proposals to have the matter in dispute, respecting

the Settlement of Semple’s Accounts, determined at the March Court, that if any thing fell from him which might bear that Construction, it was more than he intended, as it woud preclude him from all Investigation and Benefit of distant Testimony, and that he will by no means agree to so precipitate a determination. How do those Gent. depart from their Character! At the hour they met you in this place to reveiw that account, they were then forward in making those propositions to you, being confident that I was mistaken in my opinion, and that whenever the point shoud be determined before a Court, that determination woud be in their favor, but now when they find that indifferent persons view it in the same light I did, they fly from their Engagements. Mr Willson however declares, that if neither Mr Stewart nor his Brother can clear, in a satisfactory manner, the point left open by the arbitrators, that the Ballance shall immediately, upon the Receipt of their Answers, be paid up agreeable to the Award. I cant undertake to say whether, nine months hence, the Engagement will be recollected or understood better, than the Engagement made last December is at this day; this however I think I am certain, that if an action is commenced, every Impediment will be thrown in the way to prevent a determination taking place in any short time. I am Sir Your most Obedient hble st

Ja. Keith

